Citation Nr: 9911745	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-49 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 12, 1991 rating decision denying service connection 
for an acquired psychiatric disorder.

2.  Entitlement to service connection for ulcer disease.

3.  Entitlement to service connection for a tonsil disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  In an April 1996 rating decision, the 
RO determined that a November 12, 1991 rating decision, which 
denied service connection for an acquired psychiatric 
disorder, was not clearly and unmistakably erroneous.  In a 
July 1996 rating decision, the RO denied service connection 
for ulcer disease and a tonsil disorder.  While the veteran 
has not submitted a VA Form 9 (Appeal to Board of Veterans' 
Appeals) with regard to the latter two issues, the Board has 
accepted her hearing testimony from January 1997 as a 
Substantive Appeal in view of her clear intent to continue an 
appeal on those two issues.

The issue of whether there was clear and unmistakable error 
in a November 12, 1991 rating decision denying service 
connection for an acquired psychiatric disorder was 
previously certified to the Board in December 1997, and, in 
May 1998, the Board remanded this matter back to the RO for 
the scheduling of a VA Travel Board hearing.  However, in a 
statement received by the RO in August 1998, the veteran 
indicated that she wanted to cancel her requested hearing.  
See 38 C.F.R. § 20.704(e) (1998).


FINDINGS OF FACT

1.  The rating decision of November 12, 1991, which denied 
service connection for an acquired psychiatric disorder, was 
based on the correct facts as they were known at that time 
and was in accordance with the existing laws and regulations, 
and the veteran did not appeal that decision.

2.  There is no competent medical evidence of a nexus between 
current ulcer disease and service.

3.  There is no competent medical evidence showing a current 
tonsil disorder.


CONCLUSIONS OF LAW

1.  The decision of November 12, 1991, which denied service 
connection for an acquired psychiatric disorder, does not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 1131, 
7105 (West 1991); 38 C.F.R. § 3.105 (1998); 38 C.F.R. 
§§ 3.156, 3.303 (1991).

2.  The claim of entitlement to service connection for ulcer 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
tonsil disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and unmistakable error

The veteran has taken issue with a rating decision issued by 
the RO in November 12, 1991, which denied service connection 
for an acquired psychiatric disorder.  While the Board 
observes that the veteran was also denied service connection 
for a nervous disorder in May 1975 and August 1989 rating 
decisions, both the veteran's March 1996 claim and the 
appealed April 1996 rating decision addressed only the 
November 1991 rating decision.  As such, the Board will limit 
its consideration to the 1991 rating decision.  See 38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 (1998).  
As the record indicates that the RO notified the veteran of 
the November 1991 rating decision, and the veteran did not 
initiate an appeal of that decision in a timely manner, that 
decision is considered "final" absent a finding of clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has defined clear and unmistakable 
error as an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1991).  The Court has also held that such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  The mere misinterpretation of 
facts does not constitute clear and unmistakable error.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one which would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  It is within the foregoing 
context that the Board will consider the legal and factual 
predicates for the RO's November 1991 rating decision, as 
well as the veteran's contentions with regard thereto.  

The principal thrust of the veteran's appeal is that service 
connection for an acquired psychiatric disorder should have 
been granted because of a September 1991 medical opinion to 
the effect that the veteran had a depressive disorder dating 
back to service.  In essence, the veteran contends that the 
RO incorrectly applied the laws and regulations regarding 
service connection.

The laws and regulations regarding service connection at the 
time of the November 1991 rating decision are largely the 
same as those currently in effect.  At that time, service 
connection was warranted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1991).  
For the showing of chronic disease in service, there was 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
was not established, a showing of continuity of symptoms 
after discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b) (1991).  Service connection could also be granted 
for any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1991).  Additionally, certain 
chronic diseases, including psychoses, could be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1991). 
The Board does observe that 38 C.F.R. § 3.304(f) (1998), 
pertaining to claims for service connection for post-
traumatic stress disorder (PTSD), was not in effect in 1991.  

Additionally, at the time the November 1991 rating decision, 
38 C.F.R. § 3.156(a) (1991) indicated that "new and material 
evidence" meant "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

The Board has reviewed the veteran's service medical records.  
In her May 1963 Report of Medical History, accompanying her 
discharge examination report from the same date, the veteran 
reported a past suicide attempt and a history of frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble.  An 
accompanying report from May 1963 indicates that the 
veteran's problems were best characterized as indicative of a 
schizoid personality.  The veteran was noted to be quite 
guarded, uncommunicative, and slightly depressed, but not as 
much as would be expected in her then-present situation.  Her 
affect was blunted, but no overt psychotic isolation was 
elicited.  The examiner indicated that the appropriate 
administrative action was for the veteran to be released from 
the United States Air Force.

Also, the Board has reviewed the post-service medical reports 
of record at the time of the November 1991 rating decision.  
See Russell v. Derwinski, 3 Vet. App. at 313-14 (1992); see 
also Porter v. Brown, 5 Vet. App. 233, 235-36 (1993) 
(subsequently developed evidence is not applicable).  A 
November 1973 record from Oregon State Hospital contains a 
diagnosis of chronic undifferentiated schizophrenia, as does 
a December 1973 record from this facility.  In a February 
1975 statement, Marens Maltby, M.D. noted that he had treated 
the veteran for psychotic symptoms in November 1973.  A 
January 1983 record from the Neuropsychiatric Institute 
Hospital in Fargo, North Dakota indicates that the veteran 
had a psychiatric history that "goes back at least as far as 
1974 and possibly as early as 1963."  A February 1983 VA 
treatment record indicates that the veteran stated that her 
current psychiatric problems were related to being raped 
while serving in the United States Air Force.  An April 1983 
VA treatment record reflects that the veteran was in the 
United States Air Force in 1962 and 1963, but the examiner 
did not relate a current psychiatric disorder to that 
service.  Other VA and private medical records dated prior to 
September 1991 reflect treatment for schizophrenia, but these 
records contain no opinion to the effect that the veteran's 
schizophrenia was related to her active military service.

The veteran underwent a VA psychiatric examination in 
September 1991.  The examiner reviewed the veteran's service 
medical records, including the May 1963 psychiatric 
examination report noted above.  The assessment was a 
longstanding depressive disorder of uncertain etiology, 
"clearly present while in the USAF in 1963."  The examiner 
further indicated that the diagnosis of major depressive 
disorder, recurrent, with questionable psychotic features, 
was the most appropriate diagnosis given the historical 
context.  However, the examiner noted that the PTSD 
"suggestion," as indicated in VA testing performed earlier 
in September 1991, was "spurious."  The report of a VA 
psychological examination, also from September 1991, contains 
a clinical impression of a schizoaffective disorder.

In the November 1991 rating decision, the RO noted that the 
veteran's service medical records did not identify a 
recognizable psychiatric illness.  The RO acknowledged that 
post-service private medical records indicated that the 
veteran had schizophrenia.  However, the RO noted that, while 
the September 1991 VA examination revealed that the veteran 
had a major depressive disorder, with questionable psychotic 
features, this examiner reported no evidence of PTSD.  In 
rendering its decision, the RO noted that the veteran had 
been denied service connection for schizophrenia as post-
service in origin in May 1975, and the veteran had not 
appealed that decision; as such, as the newly submitted 
medical records confirming the diagnosis of schizophrenia 
were cumulative, as those records did not establish a new 
factual basis to show that the veteran incurred a psychosis 
while on active military duty or within the one year 
presumptive period following her release from active military 
duty.  Moreover, the evidence of record did not show PTSD, as 
alleged.  This decision lists "schizophrenia, 
undifferentiated type, major depression, competent" and 
"post-traumatic stress disorder" as nonservice-connected 
disabilities.  In a letter dated in November 29, 1991, the RO 
informed the veteran that her claim for service connection 
for schizophrenia, undifferentiated type; major depression; 
and PTSD had been denied.  

The Board observes that the November 1991 rating decision 
does not include an outright listing of the specific laws and 
regulations regarding service connection and the requirement 
of new and material evidence to reopen a claim for service 
connection; however, it appears from the rating decision that 
the RO considered the claim, to the extent it involved PTSD, 
on a de novo basis, while essentially finding that new and 
material evidence had not been submitted to reopen a claim 
for a psychiatric disorder generally.  The Board notes that 
the September 1991 VA examination did not reveal PTSD, and, 
as such, the RO's finding that the evidence of record did not 
show PTSD was reasonable.  

The central question is thus, whether the decision to 
continue the denial of service connection for schizophrenia 
and depression constituted clear and unmistakable error.  As 
noted above, this is different from a more general finding of 
error.  
Even assuming that the RO, in fact, misinterpreted the 
evidence, particularly the September 1991 psychiatric 
examination report, in rendering its November 1991 rating 
decision, the veteran would have to show further error on the 
part of the RO for the Board to make a finding of clear and 
unmistakable error.  For instance, in Russell, supra, the 
Court indicated that clear and unmistakable error might be 
found to exist in a rating decision in which the RO 
apparently either ignored or was not aware of in-service 
evidence of a disability contained in the veteran's claims 
file; the Court noted that this was in violation of 38 C.F.R. 
§ 3.303(a), which requires a review of "the entire evidence 
of record."  Russell, supra, at 319-20.

In the instant case, however, the RO did consider the 
September 1991 VA examination report that the veteran has 
alleged is favorable to her claim.  This case can therefore 
be distinguished from the facts in Russell in that there is 
no indication that the RO failed to take into account 
evidence allegedly favorable to the veteran or to review the 
entire evidence of record at the time of the decision.  In 
fact, the circumstances of this case more closely resemble 
the facts of Damrel v. Brown, 6 Vet. App. 242 (1994).  In 
that case, the Court found that two rating decisions denying 
entitlement to a total disability rating based on individual 
unemployability did not contain clear and unmistakable error, 
even though the second rating decision was issued after a 
medical opinion indicating that a service-connected 
disability precluded employment was associated with the 
claims file.  The Court noted that while the appellant 
asserted that the later rating decision was inconsistent with 
the evidence before the RO at that time, "[the] appellant 
has simply asked the BVA and the Court to reweigh the 
evidence before the RO" at the time of the decision.  The 
Court further noted that "[t]he kind of error alleged 
(improperly weighed and evaluated evidence) 'can never rise 
to the stringent definition' of [clear and unmistakable 
error] under 38 C.F.R. § 3.105(a), and is not the type of 
administrative error reversible under that statutory 
provision."  Damrel v. Brown, 6 Vet. App. at 245-46 (citing 
Fugo v. Brown, 6 Vet. App. at 44).    

In view of the foregoing, the Board finds no indication that 
the RO failed to apply the correct statutory and regulatory 
provisions to the correct and relevant facts as they existed 
in November 1991.  Whether the Board believes that the RO 
misinterpreted the evidence available at that time, or 
whether the Board might have reached a different conclusion, 
is immaterial.  Such disagreement is precisely the type which 
the Court has found to be an insufficient basis upon which to 
predicate a finding of clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. at 253-54.  In the absence 
of the kind of error of fact or law which compels the 
conclusion that the result would have been manifestly 
different, there is no basis upon which to find clear and 
unmistakable error in the RO's November 12, 1991 rating 
decision, which denied service connection for an acquired 
psychiatric disorder.  See 38 C.F.R. § 3.105(a) (1998); see 
also Fugo v. Brown, 6 Vet. App. at 43.  Absent such, the 
veteran's claim must be denied.

II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Additionally, certain 
chronic diseases, including peptic ulcers, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of well-grounded claims, there is 
no duty to assist the claimant in developing the facts 
pertinent to his or her claims, and the claims must fail.  
See Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The Court has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records indicate that she 
complained of stomach pain for three days in September 1962, 
and an impression of gastroenteritis was rendered.  She also 
complained of recurrent epigastric pain in November 1962 and 
of diarrhea in December 1962.  Upper gastrointestinal (GI) x-
rays from November 1962 revealed extrinsic deviation of the 
esophagus, suggesting the possibility of left atrial 
enlargement, but no abnormalities of the stomach or duodenum 
were noted.  Additionally, the veteran reported nausea and 
vomiting in February 1963.  However, the veteran's May 1963 
discharge examination report is entirely negative for any 
gastrointestinal disorders.  Also, in her Report of Medical 
History from February 1963, the veteran indicated that she 
had no stomach, liver, or intestinal trouble.  

The first medical evidence pertaining to the gastrointestinal 
system following service is a July 1974 treatment record from 
Lake Region Hospital in Fergus Falls, Minnesota, which 
reflects the veteran's complaints of abdominal cramping and 
vomiting; the diagnosis was possible appendicitis, more 
likely gastroenteritis.  A February 1975 treatment record 
from Robert R. Ivers, M.D. contains a notation of 
"tenderness in the epigastric region consistent with 
duodenal ulcer."  A January 1981 treatment record from the 
Fergus Falls Medical Group indicates that upper GI x-rays 
revealed a moderately-sized duodenal ulcer at the base of the 
duodenal bulb.  VA upper GI x-rays from March 1992 revealed a 
small sliding hiatal hernia with mild gastroesophageal 
reflux, with a small area of barium collection in the 
duodenal bulb with radiating folds and retraction.  The 
examiner noted that it was possible that this was a chronic 
deformity from previous ulcer disease; however, the examiner 
indicated that this might represent a more focal subacute 
ulceration with incomplete healing.  A VA examination report 
from July 1996 indicates that the veteran reported that she 
had a "duodenal ulcer" since her active duty service, and 
the examiner diagnosed a duodenal ulcer.  VA upper GI x-rays 
from July 1996 revealed duodenal ulcer disease, with a 
crater, and inflammatory disease involving the proximal colon 
and terminal ileum, probably representing ulcerative colitis 
with backwash ileitis.

With regard to her claimed tonsil disorder, the Board 
observes that the veteran's May 1963 discharge examination 
report contains a notation of "[t]onsils enucleated."  
However, this report further indicates that the veteran had a 
tonsillectomy at age nine, with no complications or sequelae.  
The report of a July 1996 VA mouth and throat examination 
contains a notation of a tonsillectomy during the veteran's 
childhood, and the veteran reported a right tonsil 
"abscess" during service.  However, the examiner noted that 
the veteran currently had no "tonsil condition."  Other VA 
and private treatment records contained in the claims file 
contain no references to a current tonsil disorder.

In this case, the Board observes that there is no competent 
medical evidence of a nexus between the veteran's current 
ulcer disease and service, including the acute 
gastrointestinal symptomatology that she experienced during 
service, and there is no competent medical evidence of a 
peptic ulcer within one year of service.  Additionally, there 
is no competent medical evidence of a current tonsil 
disorder.  Indeed, the only evidence suggesting a current 
tonsil disorder or a link between the veteran's claimed 
disorders and service is her lay opinion.  During her January 
1997 VA hearing, the veteran argued that her current stomach 
problems began during service, and she asserted that she had 
her tonsils removed in service and incurred tonsillitis 
thereafter.

However, the Board would point out that the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis of a current disorder or to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Also, while 
several post-service medical records reflect the veteran's 
reported history of the circumstances of the incurrence of 
her claimed disabilities, these notations are not 
supplemented by further commentary to that effect by the 
veteran's examiners; as such, these notations do not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Therefore, the veteran's lay 
contentions, alone, do not provide a sufficient basis upon 
which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93.  Moreover, there is no 
evidence that either of the claimed disorders were chronic in 
service, and, to the extent that the veteran's assertions in 
this case constitute evidence of continuity of symptomatology 
since service, the Board notes that competent evidence has 
not been submitted that relates a present condition to that 
symptomatology.  See Savage v. Gober, supra.

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claims for service 
connection for ulcer disease and a tonsil disorder are well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claims, these claims must be denied as 
not well grounded.  Since these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support her claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In this case, the RO denied the veteran's claim for service 
connection for ulcer disease as not well grounded and denied 
the claim for service connection for a tonsil disorder on the 
merits in the appealed July 1996 rating decision, but, in an 
April 1997 Supplemental Statement of the Case, the RO 
appeared to continue both denials on the merits.  
Nevertheless, regardless of the basis of the RO's denials, 
the Board observes that the Court has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but, instead, proceeds to adjudication on 
the merits, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Also, during her January 1997 VA hearing, the veteran 
indicated that she had received recent treatment for 
gastrointestinal problems from "Merit Care."  In this 
regard, the Board would point out that the VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence needed to complete her application for 
service connection when the VA is aware of the existence of 
relevant evidence.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. 
App. at 77-78.  Essentially, the veteran needs competent 
medical evidence of a relationship between her claimed 
disabilities and service.



ORDER

The claim that there was clear and unmistakable error in a 
November 12, 1991 rating decision denying service connection 
for an acquired psychiatric disorder is denied.

A well-grounded claim not having been submitted, service 
connection for ulcer disease is denied.

A well-grounded claim not having been submitted, service 
connection for a tonsil disorder is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



